Citation Nr: 9911027	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953 and from February 1954 to June 1972.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from a March 13, 1997, decision 
of the Board of Veterans' Appeals (the Board) that found new 
and material evidence to reopen a claim of entitlement to 
service connection for arthritis of multiple joints had not 
been submitted.  

The Court vacated the March 13, 1997 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.  


FINDINGS OF FACT

1.  The RO declined to reopen the claim of service connection 
for arthritis of multiple joints when it issued an unappealed 
rating decision in August 1986.

2.  The evidence received since the final unappealed August 
1986 rating decision does not bear directly or substantially 
upon the issue at hand, is essentially duplicative or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 




CONCLUSION OF LAW

Evidence received since the August 1986 decision wherein the 
RO denied the veteran's application to reopen a claim of 
entitlement to service connection for arthritis of multiple 
joints is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C. §§ 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence associated with the claims file prior to the 
August 1986 rating decision wherein the RO denied reopening 
the claim of entitlement to service connection for arthritis 
of multiple joints is reported below.

The veteran's initial VA compensation claim was filed in 1972 
for bursitis of the left hip and gout of the left great toe 
and service connection was granted in a January 1973 RO 
rating decision.  

On a VA examination in 1977 the veteran reported painful 
joints, specifically the ankle, shoulder, neck and back and 
an examiner reported gouty arthritis of both feet.  His claim 
considered at the time as a claim for an increased rating for 
gout.  

In 1980, the veteran sought service connection for 
hypertension and an increased rating for bursitis and at the 
time mentioned VA rheumatology treatment and degenerative 
joint disease. The VA records included X-rays in late 1979 
reported as showing degenerative changes of the left elbow, 
left hip and cervical spine and clinical records reporting 
right elbow, left knee and left shoulder pain complaints.  

A VA examination in 1980 included a diagnosis of degenerative 
joint disease, multiple, joints, extremities.  

The RO in July 1980 denied service connection for 
degenerative joint disease and advised the veteran by letter 
of the determination.  The RO, in essence, found no facts or 
finding to medically associate the disorder found several 
years after service to the veteran's service.  Consideration 
was given to available service medical records that showed 
occasional low back complaints and neck pain complaints.

The veteran in 1986 again sought to establish service 
connection for arthritis of multiple joints and submitted 
private and VA medical evidence reporting degenerative 
arthritis of multiple joints, specifically the spine, the 
hips, the knees and elbows.  A February 1986 report shows low 
back pain recently increasing and joint pain.  The RO in 
August 1986 declined to reopen the claim and advised the 
veteran of the determination.  He was again advised of the 
determination in another letter from the RO dated in 
September 1986.  The RO found in its August 1986 decision 
that arthritis was shown in the late 1970's approximately 
five years after service and that the evidence did not show 
service incurrence or aggravation.

The evidence submitted subsequent to the August 1986 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for multiple joint 
arthritis is reported below.

In connection with a claim for increased compensation for 
service-connected disabilities in the mid 1980's the RO 
obtained VA medical records that included an occasional 
reference to degenerative joint disease of the spine. 

The veteran in March 1992 requested consideration for 
traumatic arthritis that had increased in severity throughout 
his entire body.  The record included a VA medical record in 
1990 reporting degenerative joint disease of the lumbar spine 
since 1988 and in 1992 radiology of the cervical spine 
showing degenerative changes that had worsened since a 1987 
evaluation.  The RO in April 1993 declined to reopen the 
claim of entitlement to service connection for degenerative 
arthritis of multiple joints and by separate letter advised 
the veteran of the determination.

The veteran submitted medical evidence dated in 1993 
reporting degenerative joint disease of the hands.  The RO 
reviewed the claim in June 1993 and continued the earlier 
determination not to reopen the claim.  The veteran was 
advised of the determination by letter dated in July 1993.  

Attached to the veteran's correspondence of February 1994 
that was accepted as a notice of disagreement were duplicate 
service medical records that reported low back complaints 
during the late 1950's and late 1960's and referenced by the 
veteran on a 1960 medical examination, and upper back pain in 
1964 and the neck after lifting in early 1971.  The RO 
reviewed this evidence in 1995 and did not change its 
determination.  

At a RO hearing in late 1995 the veteran recalled treatment 
in service for back complaints including being issued a back 
brace and he mentioned problems with his hips, knees, ankles, 
shoulders and fingers thereafter.  He did not recall 
treatment during the first year after service but did recall 
being given pain medication for his back at a military 
dispensary (Hearing transcript, inter alia, 35, 8, 10-11, 
14).
A RO hearing officer affirmed the previous rating 
determinations in October 1995.

Thereafter, the RO received extensive VA medical records 
showing the veteran's treatment for various disorders 
beginning in the late 1980's, and that reported in the 1990's 
degenerative changes of the lumbar spine, the cervical spine, 
the acromioclavicular joint of both shoulders and the left 
hip.  A VA examination in 1995 reported the veteran's history 
of low back problems since 1960 and a diagnosis of spinal 
stenosis.  A pain clinic report in 1995 noted a 20-year 
history of chronic low back pain and included an assessment 
of chronic low back pain of uncertain specific etiology.

The veteran also submitted duplicates of service medical 
records previously submitted and a report that showed back 
pain complaints on a urology evaluation in 1969.  

The RO in June 1996 once again reviewed the evidentiary 
record and issued a rating decision that declined to reopen 
the veteran's claim for service connection for arthritis of 
multiple joints.  The foregoing record was presented to the 
Board and formed the basis of the March 13, 1997 decision.

Additional evidence received after the Board decision 
included a 1994 affidavit from the veteran's spouse that he 
had always complained of back pain and was issued a back 
brace at a military hospital.  An April 1997 private 
neurosurgery evaluation for severe back pain reported cauda 
equina syndrome.  By history it was reported that the veteran 
had retired from work in 1982 and that despite a lack of 
activity his back problem progressed until it became very 
severe.  The veteran once again submitted duplicate service 
medical records. 

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  (West 1991)  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

The veteran seeks to reopen his claim for service connection 
for arthritis of multiple joints which the RO declined to 
reopen when it issued an unappealed rating decision in August 
1986.  When a claim is finally denied by the RO, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings August 1986 decision show, in 
essence, that it found no competent medical evidence was of 
record that linked the veteran's multiple joint arthritis to 
his military service.  The RO noted in its decision that 
arthritis was initially shown several years after service and 
not linked to service.  

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding arthritis of 
multiple joints to warrant reopening the veteran's claim for 
service connection.  The specified basis of the RO 1986 
denial is not changed materially by the additional evidence 
showing ongoing treatment for arthritis of multiple joints 
shown previously and not linked to service then or in the 
more recent treatment records.  

The evidence recently received is essentially cumulative of 
earlier evidence and does nothing to establish the onset of 
arthritis of multiple joints during service.  

This includes the evidence added since the Board decision in 
1997 that included a written presentation by the appellant's 
representative, his spouse's recollections, duplicate service 
medical records and a medical evaluation from 1997 that shows 
only currently diagnosed disability of the spine but offers 
no opinion linking the disorder to service.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim.  The additional 
evidence regarding arthritis of multiple joints is cumulative 
thereby failing the first test.   The additional evidence 
does not offer any additional evidence on that issue.  The 
veteran might qualify for service connection for arthritis on 
a presumptive basis in view of his service but the additional 
evidence dose not assist him in establishing its presence in 
the presumptive period.  It relates to treatment many years 
after service.  The Board finds that the additional evidence 
when viewed with that previously of record is not new and 
material evidence as defined by the regulation, being 
duplicative or cumulative.  It is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a). 

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, No. 97-2180, slip op. at 4 (U.S. 
Vet. App. Feb. 17, 1999); Elkins v. West, No. 97-1534, slip 
op. at 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for arthritis of 
multiple joints, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for arthritis of 
multiple joints, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

